DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Clarification
The examiner notes for clarity of the record that the latest amendment to the claims (9/2/2022) is of improper form.  In particular the amendment to claim 10 which simply deletes structures - rather than showing the deleted structures as lined-through.  The examiner respectfully reminds inventor’s representative that the proper manner of making amendments to claims is explicitly detailed in MPEP 714, 37 CFR 1.121 (c).  

Claim Objections Withdrawn
The objection to claims 13-16, 18, 19, 28, 29 and 31, because they are drawn to subject matter which is allowable (the elected species) as well as subject matter which has not yet been searched, is withdrawn.  (Note that these claims are now rejected under 35 USC 112(b) vide infra.)  

112 Rejections Withdrawn
The rejection of claim 2 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, with respect to insufficient antecedent basis outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate (by making the claim independent).  

The rejection of claim 6 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, has been overcome by inventor’s amendment.  The amendment clarifies the claim (by making the claim independent and clarifying the definitions of the protecting group).  

The rejection of claim 10 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  

Claim Rejections - 35 USC § 112, MAINTAINED and NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The purpose of the proviso “…provided that when R2 and R3 are both hydrogen, R1 is not alkoxycarbonyl…” is unclear.  This is so because the definition of variable R3 does not encompass hydrogen, which means that the proviso encompasses a compound which is not encompassed by the Markush group of Formula I.  
Clarification is in order.  

Claim 2 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to the definition of the protecting group R4W(R5R6C)m-, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As was noted in the previous Office Action, in definition (b), the definition of the protecting group R4W(R5R6C)m- is unclear.  Inventor has clarified the definitions of variables R6, R7 and R8 associated with this protecting group.  However, variable R9, also associated with this protecting group and which appears in the second diagramed structure, remains unclear because it remains undefined.  
Clarification is in order.  

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
When X is -NH- or -CH2-, the definitions of R7 and R8 are unclear because they are undefined.  This is so because R7 and R8 are only defined when X is oxygen or sulfur: “…R7 and R8 are independently a hydrogen, a substituted or unsubstituted alkyl or cycloalkyl, an aryl or heteroaryl group with or without substitution, a PEG moiety, an ester-forming group, or a salt-forming moiety when X is oxygen or sulfur [emphasis added]…”.  
Clarification is in order.  

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The definition of variable Y- is unclear because it is undefined.  
Furthermore, when X is -NH- or -CH2-, the definitions of R7 and R8 are unclear because they are undefined.  This is so because R7 and R8 are only defined when X is oxygen or sulfur: “…R7 and R8 are independently a hydrogen, a substituted or unsubstituted alkyl or cycloalkyl, an aryl or heteroaryl group with or without substitution, a PEG moiety, an ester-forming group, or a salt-forming moiety when X is oxygen or sulfur [emphasis added]…”.  
	Clarification is in order.  

Claims 3-5 and 7-9 remain, and claims 10-16, 18, 19, 27-29 and 31 are now, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	These claims all ultimately depend from claims which are indefinite yet do not relieve the indefiniteness.  These claims are also, therefore, indefinite.  

102 Rejections Withdrawn
The rejection of claims 1, 2, 11, 12 and 27 under 35 USC 102(a)(1), in so far as the they read on the species defined in the previous Office Action, is withdrawn.  In view of inventor’s amendments, the rejection has been reformulated below.  

Markush Search
All claims have been examined with respect to formal matters.
The elected species remains free of the prior art.  
However, the next-examined-species of the previous Office Action is not free of the prior art.  The instant amended claim set still encompasses this species.  This species is best defined using Formula I of independent claim 1 when: R1=alkoxycarbonyl (Boc); R2=O-substituted hydroxymethyl group; and R3=absent.  This same species is best defined using Formula II of independent claim 2 when: R1=alkoxycarbonyl (Boc); and R2=O-substituted hydroxymethyl group.  
All other claimed but as yet unexamined subject matter is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12 and 27, in so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 106478596 A, cited in the IDS.  
The reference teaches inventor’s compound (page 4/7, compound M-2).  The compound is one of a set of compounds which are axitinib prodrugs and is utilized in a pharmaceutical composition (English abstract).  
Claim 27 is included in this rejection because its limitations are intrinsic to the prior art method.  That is, the administration of the prior art prodrug of axitinib necessarily modulates the pharmacokinetic profile of axitinib such that the pharmacokinetic profile of axitinib is modulated compared to administration of axitinib itself.  

Allowable Subject Matter
The elected species being free of the prior art, any claim or portion of a claim drawn exclusively to this species constitutes allowable subject matter.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        11/1/2022